 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDSan Diego Transit Corporation and San Diego Bus DriversUnion,LocalDivision 1309-Amalgamated TransitUnion, AFL-CIO,PetitionerSan Diego Transit Corporation,Petitioner and San DiegoBus Drivers Union,Local Division 1309-AmalgamatedTransitUnion,AFL-CIOCases21-RC-11616,21-RC-11617 and2l-RM-1440May 14, 1970DECISION,ORDER,AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND JENKINSUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Carl Abrams Thereafter, the Employer and the Union filed briefsThe National Labor Relations Boa'rd' has consideredtheHearing Officer's rulings made at the hearing andfinds that no prejudicial error was committed The rulingsare hereby affirmedUpon the entire record in this case, including thebriefs filed by the parties the Board findsIIn 1966, the City of San Diego organized theEmployer, San Diego Transit Corporation, as a nonprofit,nonstock, tax-exempt corporation in order to acquirethe San Diego Transit Corporation, a private companyengaged in providing transportation in the metropolitanarea of San Diego The San Diego City Council appointedfive private citizens, known as directors, to run theEmployer There is no interchange of employees betweenthe city and the EmployerThe parties agree, and we find, that the Employerisengaged in commerce within the meaning of theAct, and that it will effectuate the purposes of theAct to assert jurisdiction herein 22The labor organization involved claims to representcertain employees of the Employer3A question affecting commerce exists concerningthe representation of employees of the Employer withinthemeaning of Section 9(c)(1) and Section 2(6) and(7) of the Act4The Union seeks a unit of street supervisors, whoitclaims are leadmen and not supervisors in that theirauthority is of a routine nature The Employer contendsthat its street supervisors are supervisors within themeaning of the ActThere are about II street supervisors and they arepaid on a monthly basis, whereas the bus drivers theysupervise are paid on an hourly rate The street supervi-sors are furnished automobiles, owned by the Employer,and they cover certain geographical areas of the transit'Pursuant to Sec 3(b) of the NationalLaborRelationsActasamended the Board has delegated its powers in connectionwith thiscase to a three member panel2SanDiegoCn isFacilitiesCorporationl7 S NLRB No 26systemTheir primary duty is to see that the busesoperate on time They also handle inquiries and com-plaints and talk to customers In the course of performingthese duties, however, they may stop bus drivers, repri-mand them and take steps to insure that they drivesafelyThey can prohibit drivers from operating thebuses if they are intoxicatedThey file daily reportswith the superintendent of transportation, and actionis taken by him based on these reports Although thefinal decisions are made by the superintendent of trans-portation, he may accept the recommendations of thestreet supervisors in their violation reports or in theircommendation reports In addition to the above factors,which tend to establish the supervisory status of thestreet supervisorswe note that to find these individualsnotto be supervisors would result in a ratio of onesupervisor, the superintendent to about 390 bus driversThe Board will not overlook the impracticability andunreasonableness of such a ratio, particularly wherethe operation, as in the instant case extends for about380 milesWe accordingly find that the street supervisors aresupervisors within the meaning of the Act 3 Accordinglywe shall dismiss the petition in Case 21-RC-11616The Union also seeks a unit of office clerical employ-ees, and the Employer agrees that such a unit isappropriateThe parties stipulated that 29 designatedclericals be included in the unit 4 that 13 designatedindividuals be excluded as supervisors, and that 1 individ-ual (the secretary to the general manager) be excludedas a confidential employee, as she dealt with laborrelations mattersThe parties disagreed, however, as to the followingfive personsPatricia Jacobs Assistant ControllerShe has the authority to effectively recommend hiringand wage increases, grant employees time off, and sched-ule employees' work The Union offered no evidenceto support its claim that she merely performs regularroutine functionsWe find that she is a supervisor andexclude her from the unitArleen Fowler, Secretary to ControllerShe has access to personnel records and performssecretarial work for certain supervisors, the controller,and the assistant controller She essentially performssecretarial work, and does not assist and act in a con-fidential capacity to persons who formulate, determine,and effectuate management policies in the field of laborrelationsWe include her in the unit, because the typeof work she performs is not confidential 5United TransitCompans 106 NLRB 1047 1048The parties are in agreement that Willard Day assistant directorof charter sales performs routine office clerical duties and shouldalso be included in the unitThe B F Goodrich Coinpans115NLRB 722 724Banco CreditoY Ahorro Ponceno160 NLRB 1504 1508-9182 NLRB No 66 SAN DIEGO TRANSIT CORPORATION429Phillip SweetenManager of Data ProcessingHe is in charge of all data processing, including theprocessing of all financial information He has specializeddata process training, and three tabulators work underhis direction and controlWe find that Sweeten has the authority to hire andto supervise the tabulator operators under himWe,therefore, exclude him from the unitiHelene Davis, Supervisor of Information and Lost andFoundAll office clerical employees, including the secretaryto the controller, the secretary to the safety andpersonnel directors, and the assistant director ofcharter sales, but excluding employees covered byother collectivebargaining agreements,dispatchers,street supervisors,guards, watchmen,confidentialand professional employees,assistant controller,manager of the data processing department,supervi-sor of information and lost and found, and allother supervisors as defined in the ActORDERShe effectively recommends the hiring and firing ofemployees and directs the activities of the ten employeeswho work under her She also has the right to recommendraises and to discipline the employees under herWefind that Davis has the duties of a supervisor, andwe accordingly exclude her from the unitClara Thornbury, Secretary to the Safety and PersonnelDirectorsIn her capacity as secretary she has access to person-nel records of employees She essentially performs theduties of a secretaryWe are convinced that ClaraThornbury, like Arleen Fowler, is not a confidentialemployee, and we include her in the unitWe find that the following employees of the Employerconstitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the ActIt is hereby ordered that the petition for a unit ofstreet supervisors, filed in Case 21-RC-11616 be, andit hereby is, dismissed[Direction of Election6 omitted from publication ]'In order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote all parties to the election should have access to a list ofvoters and their addresses which may be used to communicate withthemExcelsior Underis ear Inc156 NLRB1236N LR B v W) manGordonCompany 394 U S 759Accordingly it is hereby directedthat an election eligibility listcontaining the names and addressesof all the eligible votersmust be filed by Employer with the RegionalDirector for Region 21 within 7 days of the date of this DecisionOrder and Direction of Election The Regional Director shall makethe list available to all parties to the electionNo extension of timeto file this list shall be granted by the Regional Director except inextraordinary circumstancesFailure to comply with this requirementshall be grounds for setting aside the election whenever proper objectionsare filed